Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant elected Species A, claims 6 and 11, with traverse in the reply filed on 08/08/2022.
Claims 7-9 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.

The traversal is on the ground that the subject matter of all the identified species (i.e., Species A (claims 6 and 11) along with Species B to D (claims 7-9 and 12-14) is sufficiently related to the that a thorough search for the subject matter of the elected species would encompass a search for the subject matter of the remaining species and the search and examination of the entire application could be made without serious burden. 

Examiner disagrees with the arguments presented above. As stated in the Requirement for Restriction/Election (06/30/2022), searching for other three species (B-D) require different keyword and/or CPC search which causes a serious burden for the Examiner. Therefore, Examiner maintains the restriction requirement between all 4 species and the restriction is made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 102400219 A; hereinafter “Huang”) (an English translation has been attached with this Office action).

In re Claim 1, Huang discloses a silicon single crystal substrate (¶ 0011-0014), wherein
the silicon single crystal substrate is a p-type silicon single crystal substrate whose main dopant is Ga (Claim 1 of Huang discloses higher doping density of gallium than boron, therefore gallium is the main dopant), and the silicon single crystal substrate has a B concentration of 1x1014 atoms/cm3 to 5x1016 atoms/cm3 (see abstract and claim 1 of Huang), which overlaps the claimed range of 5x1014 atoms/cm3 or less. Note: because the dopants are p-type dopants from group IIIA of the periodic table, the silicon single crystal substrate is p-type.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang and control the B dopant concentration and arrive at the claimed range in order to reduce or avoid the generation of B-O compound so as to reduce the photoinduced reduction through the boron-gallium codoping function (see abstract of Huang)

Regarding the claim limitation “for a solid- state image sensor”: MPEP § 2114-II states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Regarding the claim limitation “obtained by slicing a silicon single crystal fabricated by a CZ method ": this pertains to be a product-by-process limitation and the process of forming the silicon single crystal does not distinguish the product from the prior art. Referring to MPEP §2113, regarding Product-by-Process Claims:
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Deluca et al. (EP 2611952 B1; hereinafter “Deluca”) (an English translation has been attached with this Office action).

In re Claim 2, Huang discloses the silicon single crystal substrate for a solid- state image sensor according to claim 1 outlined above.
Deluca discloses a p-type silicon single crystal substrate doped with gallium wherein the p- type silicon single crystal substrate has an interstitial oxygen concentration of less than 15 parts per million atoms (¶ 0028-0029 of Deluca) which teaches the claimed limitation of 1 ppma or more and 15 ppma or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Deluca into Huang and arrive at the claimed range of interstitial oxygen concentration in order to reduce recombination active defects under illumination (¶ 0009 of Deluca).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1 above and further in view of Onuki et al. (US 20200135786 A1; hereinafter “Onuki”) and Sakurada et al. (WO 2014155985 A1; hereinafter “Sakurada”).

In re Claim 3, Huang discloses solar cells formed on the silicon single crystal substrate according to claim 1, but do not expressly disclose a solid-state image sensor having a photodiode unit, a memory unit, and a calculation unit, wherein at least the photodiode unit is formed on the silicon single crystal substrate for a solid-state image sensor.
In the same field of endeavor, Onuki discloses a solid-state image sensor 3100 (figs. 5A-5B, 17) having a photodiode unit 1, a memory unit 3106, and a calculation unit 3108, wherein at least the photodiode unit 1 is formed on the silicon single crystal substrate 501 (¶ 0041, 0081).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Onuki into Huang and form a solid-state image sensor on the silicon single crystal substrate in order to prevent the occurrence of warpage and slip dislocation (see Background art section of Sakurada).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Deluca, as applied to claim 2 above and further in view of Onuki and Sakurada.

In re Claim 4, the combined teachings of Huang and Deluca disclose solar cells formed on the silicon single crystal substrate according to claim 2, but do not expressly disclose a solid-state image sensor having a photodiode unit, a memory unit, and a calculation unit, wherein
at least the photodiode unit is formed on the silicon single crystal substrate for a solid-state image sensor.
In the same field of endeavor, Onuki discloses a solid-state image sensor 3100 (figs. 5A-5B, 17) having a photodiode unit 1, a memory unit 3106, and a calculation unit 3108, wherein at least the photodiode unit 1 is formed on the silicon single crystal substrate 501 (¶ 0041, 0081).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Onuki into Huang/Deluca and form a solid-state image sensor on the silicon single crystal substrate in order to prevent the occurrence of warpage and slip dislocation (see Background art section of Sakurada).


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sun et al. (CN 102978699 A; hereinafter “Sun”) (an English translation has been attached with this Office action).

In re Claim 5, Huang discloses a silicon single crystal substrate (¶ 0011-0014), wherein
the silicon single crystal substrate is a p-type silicon single crystal substrate whose main dopant is Ga (Claim 1 of Huang discloses higher doping density of gallium than boron, therefore gallium is the main dopant), and the silicon single crystal substrate has a B concentration of 1x1014 atoms/cm3 to 5x1016 atoms/cm3 (see abstract and claim 1 of Huang), which overlaps the claimed range of 5x1014 atoms/cm3 or less. Note: because the dopants are p-type dopants from group IIIA of the periodic table, the silicon single crystal substrate is p-type.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang and control the B dopant concentration and arrive at the claimed range in order to reduce or avoid the generation of B-O compound so as to reduce the photoinduced reduction through the boron-gallium codoping function (see abstract of Huang)

Regarding the claim limitation “for a solid- state image sensor”: MPEP § 2114-II states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Huang does not expressly disclose a silicon epitaxial wafer wherein the silicon epitaxial layer on a surface of the silicon single crystal substrate wherein the silicon single crystal substrate has the elements as described above.

In the same field of endeavor, Sun discloses a silicon epitaxial wafer wherein the silicon epitaxial layer on a surface of the silicon single crystal substrate and the silicon epitaxial wafer possesses the properties of the growth silicon single crystal substrate. Sun further discloses the high-quality epitaxial substrate is a heavily-doped P-type silicon single crystal with gallium boron co-dopants (¶ 0020, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sun into Huang and form the silicon epitaxial layer on a surface of the silicon single crystal substrate the silicon epitaxial wafer possesses the properties of the growth silicon single crystal substrate in order to produce a high-quality epitaxial substrate for very large scale integrated circuit (ULSI) applications (¶ 0002-0005 of Sun).

In re Claim 6, Huang/Sun discloses the silicon epitaxial wafer for a solid-state image sensor according to claim 5 outlined above. 
Huang further discloses wherein the silicon single crystal substrate is a p-type silicon single crystal substrate whose main dopant is Ga, and the silicon single crystal substrate has a B concentration of 5x1014 atoms/cm3 or less (as described in claim 5).


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sun, as applied to claims 5-6 above and further in view of Onuki and Sakurada.

In re Claims 10-11, Huang/Sun discloses solar cells formed on the single crystal silicon epitaxial layer according to claims 5-6, but do not expressly disclose a solid-state image sensor having a photodiode unit, a memory unit, and a calculation unit, wherein at least the photodiode unit is formed on the single crystal silicon epitaxial layer for a solid-state image sensor.
In the same field of endeavor, Onuki discloses a solid-state image sensor 3100 (figs. 5A-5B, 17) having a photodiode unit 1, a memory unit 3106, and a calculation unit 3108, wherein at least the photodiode unit 1 is formed on the single crystal silicon epitaxial layer 501 (¶ 0041, 0081).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Onuki into Huang and form a solid-state image sensor on the single crystal silicon epitaxial layer in order to prevent the occurrence of warpage and slip dislocation (see Background art section of Sakurada).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893